Citation Nr: 0103097	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-29 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for a post-traumatic stress disorder (PTSD), prior to June 
1, 1999.

2.  Whether the reduction in the evaluation for PTSD from 10 
percent to zero percent disabling, effective June 1, 1999, 
was correct.

3.  Entitlement to a disability rating greater than zero 
percent for PTSD from June 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran served on active duty from March 1966 to March 
1972, including service in the Republic of Vietnam from July 
1967 to October 1969.  

In May 1999, the Board remanded this case to the RO to 
schedule a videoconference hearing.  The hearing was held in 
October 2000 before the undersigned Member of the Board, and 
a copy of the transcript in the claims file.  However, the 
Board finds that the case is not ready for appellate review 
and further development is necessary.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  


The Board is cognizant of the fact that this appeal arises 
from the veteran's dissatisfaction with his initial rating 
following the grant of service connection for PTSD.  In such 
a case, the United States Court of Appeals for Veterans 
Claims has held that separate or "staged" ratings must be 
assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999).

At the veteran's personal hearing in October 2000, he 
testified that he had been treated for four or five years at 
the Vet Center in Fort Collins by Nino Trujillo and he was 
currently going for treatment every two weeks.  The claims 
file contains outpatient treatment records from the Vet 
Center from January 1996 to March 1997 when the veteran was 
seen by K. Boyle.  The veteran also testified that he was 
treated by Dr. Roger Johnson, a psychiatrist, at the VA 
Medical Center in Cheyenne, Wyoming, since approximately 
1998, and that he was taking medication prescribed by Dr. 
Johnson.  Inasmuch as the veteran testified that his 
condition caused highs and lows, the representative has 
requested that the veteran be accorded a mental status 
examination, and the most recent examination was more than 
three years ago, the Board concurs that the veteran should be 
afforded a psychiatric examination.  The duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case, particularly where the RO is on notice that 
records supporting the veteran's claim exist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§5103A).

In addition, during the pendency of this claim, the laws and 
regulations governing the evaluation of mental disorders were 
changed, effective November 7, 1996.  See 38 C.F.R. §§ 4.125, 
4.126, 4.130, as amended by 61 Fed. Reg. 52,695-52,702 
(October 8, 1996); see also VAOPGCPREC 11-97.   In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that when there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless otherwise provided by Congress.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991), can be no earlier than the effective 
date of that change and only the earlier version of the 
regulation may be applied for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 001-02 (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should obtain copies of the 
psychiatric treatment records prepared by 
Dr. Roger Johnson for the veteran at VA 
Medical Center at Cheyenne and copies of 
records from the Vet Center at Fort 
Collins, to include treatment by Nino 
Trujillo, from March 1997.  The veteran 
should furnish names and addresses of any 
other medical care providers from whom he 
has received psychiatric treatment since 
January 1996, whose records are not 
already in the file.  With the veteran's 
consent, if needed, the RO should request 
his records and associate them with the 
claims file.  

4.  After the above has been completed to 
the extent possible and any additional 
evidence has been associated with the 
claims folder, the veteran should be 
examined by a psychiatrist.  The 
examination should be performed by a 
board certified or otherwise well-
qualified psychiatrist.  The claims file, 
as supplemented by all additional 
evidence obtained, and a copy of this 
remand must be made available to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner should report all 
psychiatric diagnoses, specifically 
stating whether PTSD and any other 
psychiatric disorders are found, and 
whether, if multiple disorders are found, 
PTSD as likely as not caused or 
aggravated the other disorder(s).  In 
determining this, the claims folder must 
be reviewed so that the chronology of the 
veteran's various psychiatric diagnoses 
will be considered.  

The psychiatric examination report should 
contain a detailed account of all 
psychiatric symptoms and manifestations.  
If there are multiple disorders deemed to 
be unrelated to PTSD, the examiner should 
try to specify which symptoms are 
associated with each of the disorders.  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner must also comment on the extent 
to which PTSD and any related disorders 
affect occupational and social 
functioning, without consideration of any 
unrelated disorder.

The examiner should provide a numerical 
score on the GAF Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), if possible 
based on the impairment due solely to 
PTSD (and any related disorders).  The 
examiner is asked to include a definition 
of the numerical GAF score assigned, as 
provided in DSM IV.  

5.  After the foregoing has been 
accomplished to the extent possible, the 
RO should readjudicate the issues on 
appeal.  (The RO is reminded that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).)  The RO should 
evaluate the veteran's PTSD under both 
the new and old criteria and determine 
which are more favorable to the veteran 
since the effective date of the change.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


